DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the communication filed on December 16th, 2020, claims 1, 2, 5, 6, 8, 10, 11, 13, 14, 15, 16, 17, 19 and 20 were amended as per the applicant’s request. Claims 1-2 and 4-20 are presently pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claim 1, 10 and 16, regarding Adams as modified by Shah and Pavlidis1 and Pavlidis2 fails to teach the claim language with regard to Pavlidis2 “Therefore, it is clear that "giftability" has nothing to do with interests of the receiver or gifter, but instead is based on how (gift wrapping) or when the product was purchased in the past. It is also clear that the giftability score is not determined from a description of the product that identifies what the product is. The giftability score clearly cannot be used to determine that the product is related to an interest of the gifter (first interest) and an interest of the gift receiver (second interest)”, and the examiner disagrees. The examiner has incorporated more paragraphs from Pavlidis2 which further reinforce the arguments provided. Pavlidis2 teaches incorporating the interest of the gifter and the receiver with, “The resulting list of products as ranked may be displayed or transmitted for display to a user. As displayed, the list advantageously both relevant to the recipient's interest and satisfy a giver's desire to find an item that will delight the recipient. [0043];”. Also Pavlidis2 teaches using the product description as associated with the “giftability score”, “The attributes of the products of the first product set may then be analyzed to identify 604 a correlation between a product's giftability score and the attributes associated therewith. The attributes may include textual attributes associated with a product such as a title, description, reviews, comments, social media content, categorization or classification information, and other textual information. [0060];”. The examiner feels that this meets the limitations of the claim language with regard to , “such that each selected product has both an element related to the first interest and an element related to the second interest determined from a description of the product”.
The applicant further argues that Adams as modified by Shah and Pavlidis1 and Pavlidis2 fails to teach, “automatically identifying a first interest of the gifter and at least one second interest of the at least one gift receiver based on the profile data and browsing data, the first and second interests being different”, and the examiner disagrees. The examiner point to the already referenced portion of Pavlidis1, “Each of the communities may be evaluated to identify 510 interests of the friends in the community. The identified 510 interests may include interests that are different from any that are already included (first and second interests being different) in the profile for the user. Interests that might be appropriate for the user may then be selected 512 according to the interests of the members of the communities. Recommendations for gifts that would be appropriate for the user may then be presented 514 to the user and the user's friends according to the selected inferred interests. The inferred interests 0063];” and examiner would point to that because the gifter is interacting with the community, that the gifter is also a member of the community, and as such, a different interest of the gifter is being be utilized in making a recommendation. The examiner also asserts, that because Pavlidis2 teaches in combination with Adams as modified by Shah and Pavlidis1, that the limitations of the claims language “automatically selecting products for each of the at least one gift receiver that combines the first interest and the second interest of the respective each at least one gift receiver, such that each selected product has having both an element related to the first interest and an element related to the second interest determined from a description of the product”, are fully met. It is the combination of the prior art that teaches the entire limitation and the examiner has provided proper motivation to combine in the office action. The 103 rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, U.S. PGPub Number 20130159132 (Hereinafter Adams), in view of Shah, U.S. PGPub Number 20160012491 (Hereinafter Shah), in further view of Pavlidis et al., Pavlidis1), in further view of Pavlidis et al., U.S. PGPub Number 20140067594 (Hereinafter Pavlidis2). 

As for claim 1, Adams teaches a computer implemented method for automatically identifying gift receivers and products that combine interests of a gifter and the gift receivers based on social network connections, user profiles data and browsing data, comprising: 
automatically identifying a user accessing over a network a service provider website from a user interface as a gifter (Adams; “Connections may be added explicitly by a user, for example, the user selecting a particular other user to be a friend, or automatically created by the social networking site based on common characteristics of the users” [0018]; The event prediction engine 170 parses a user's social networking system data (obtaining gifter identification) to identify any upcoming events associated with the user. Upcoming events may include events such as a birthday, graduation, wedding, engagement, etc., or plans that a user has made, such as going to a concert, a move, a play, etc. The event prediction engine 170 may predict such events based on the user's profile information or based on content of one or more messages send to or received by the user within the social networking system (service provider website). [0022]; “the gift suggestion 502 also includes a user interface element 504 wherein the viewing user may add a custom message and a user interface element 506 enabling the viewing user to share the gift item provided in the gift suggestion 502 with the target user” [0063];); 
Adams; A social networking system offers its users the ability to communicate and interact with other users of the system. In use, users join the social networking system and then add connections to a number of other users to whom they desire to be connected. As used herein, the term "friend" refers to any other user to whom a user has formed a connection, association, or relationship via the social networking system. Connections may be added explicitly by a user, for example, the user selecting a particular other user to be a friend, or automatically created by the social networking site based on common characteristics of the users (e.g., users who are alumni of the same educational institution). Connections in social networking systems are usually in both directions, but need not be, so the terms "user" and "friend" depend on the frame of reference. [0018];); 
automatically selecting at least one of the other social network users connected to the gifter with upcoming life events as at least one gift receiver (Adams; The event prediction engine (automatically) 170 parses a user's social networking system data (obtaining gifter identification) to identify any upcoming events associated with the user. Upcoming events may include events such as a birthday, graduation, wedding, engagement, etc., or plans that a user has made, such as going to a concert, a move, a play, etc (upcoming life events). The event prediction engine 170 may predict such events based on the user's profile information or based on content of one or more messages send to or received by the user within the social networking system (service provider website). [0022];); 
Adams teaches social network user proximity (Adams; A social networking system user 102 is a person or an entity capable of interacting with one or more social networking system elements. In one embodiment, the user's social networking system activity may be recorded and included in social networking system data 160. The social networking system data 160 may include a social graph, wherein the user 102 and social networking system elements may be nodes and the user's activities or interactions with the elements may represent edges connecting the appropriate nodes (social network user proximity). [0021];), Adams does not explicitly detail automatically identifying upcoming life events stored in a life events database of the other social network users connected to the gifter; automatically selecting  at least one of the other social network users connected to the  gifter  with upcoming life events as  at least one gift receiver; automatically ranking the at least one gift receiver by social network proximity between the gifter and each of the at least one gift receiver, the social network proximity being based on the social media connections; automatically acquiring profile data, from a profiles database, and browsing data, from a browsing database, of the at least one gift receiver from the service provider; automatically acquiring the gifter’s profile data, from the profiles database, and browsing data, from the browsing database, from the service provider; automatically identifying a first interest of the gifter and at least one second interest of the at least one gift receiver based on the profile data and browsing data, the first and second interests being different; automatically selecting gifts for each of the at least one gift receiver that combines the first and second interests, each gift having both an element related to the first interest and an element related to the second interest; and automatically presenting 
However, Shah teaches automatically identifying upcoming life events stored in a life events database of the other social network users connected to the gifter (Shah; a profile of each receiver in the set of receivers (other social network users) can be built and maintained. For example, the information in a receiver's online social network(s) can be mined for profile information. [0035]; Gift occasions profiles can be generated from gift occasions attributes (upcoming life events) (e.g. dates, holiday type, holiday origin, religious affiliations, gift types associated with the holiday, personal achievements, anniversaries, etc.). Gift occasions profiles can be stored in gift occasions profiles database (stored in a life events database) 316. [0043]; It is noted that databases with user information can be automatically sampled (automatically identifying) by the statistical algorithm. [0048];); 
automatically selecting at least one of the other social network users connected to the gifter with upcoming life events as at least one gift receiver (Shah; Various social network analysis techniques can be utilized (e.g. to identify local and global patterns, locate influential entities (at least one gift receiver), and examine network dynamics). [0033]; A gifting service server 204 can implement various algorithmic gift identification and suggestion services (e.g. process 100). Gifting services server 204 can include functionalities for obtaining a list of receivers for a particular giver (selecting at least one of the other social network users connected to the gifter with upcoming life events as at least one gift receiver). Gifting services server gifting occasions (upcoming life events) (e.g. holidays, anniversaries, birth days, accomplishment dates, etc.). [0039];);
automatically ranking the at least one gift receiver by social network proximity between the gifter and each of the at least one gift receiver, the social network proximity being based on the social media connections (Shah; A user of an online social network gram access to his/her online social network relationship (social network proximity). In another example, a giver can upload a list of receivers. Receivers can be implicitly determined based on an analysis of a giver's behaviours (based on the social media connections). For example, both giver and receiver meet for lunch once a week as determined from the giver's mobile device calendaring system. [0031]; For example, an online social network's relationship status fields can be analyzed to determine a relationship state of the receiver and a giver (between the gifter and each of the at least one gift receiver). A relationship status weight (ranking) can be based on the type of relationship and/or other factors such as length of said relationship. In some examples, a server-side functionality (e.g. gifting services server 204 infra) that implemented process 100 can automatically query an application programming interface (API) of an online social network to obtain this information. [0033];);
automatically acquiring profile data, from a profiles database, and browsing data, from a browsing database, of the at least one gift receiver from the service provider (Shah; a profile of each receiver in the set of receivers can be built and maintained (automatically acquiring profile data). For example, the information in a web browsing history (browsing data) can be used to develop a user's profile (gift receiver). [0034]; Receiver module 306 can build and maintain a receiver profile (automatically acquiring profile data of the at least one gift receiver). The receiver profile can include a set of givers associated with each receiver. The receiver profile can include receiver demographic attributes, social network behavior history (e.g. what the receiver has `liked`), purchasing history, receiver request history, etc. The receiver profile can also include a set of givers already explicitly linked with the receiver. [0042];);
automatically acquiring the gifter’s profile data, from the profiles database, and browsing data, from the browsing database, from the service provider (Shah; Giver module 302 can build and maintain a giver profile (automatically acquiring the gifter’s profile data). The giver profile can include a set of receivers for whom the giver would like to obtain gifts. The giver profile can include giver demographic attributes, social network behavior history (e.g. what the giver has `liked`), purchasing history, receiver request history, etc…. Giver profiles can be stored in giver profiles data-base 304. Giver module 302 can sort a list of gifts based on giver profiles/attributes, receiver profiles/attributes, gift profiles/attributes and/or giving occasion profiles/attributes. Giver module 302 can map a sorted list of gifts for each receiver in a list of receivers associated with a giver. [0041];);
Adams and Shah which deal with selecting items based on a user’s interests and behavior, to have combined them by incorporating the gift receivers’ attributes (Shah) with greater functionality of the social network gift givers/receivers proximity (Adams). The motivation to combine is to make the system more efficient and user friendly as it could provide tracking of gift giving occasions across an age and/or ethnically diverse population of receivers can be difficult and time consuming. Accordingly, gift givers may benefits from a system that reminds them about upcoming gift giving occasions. (Shah [0006];).
Although Adams as modified by Shah teaches selecting gifts based on combined interests (Shah; Online social network service can be a platform to build social networks or social relations among people who for example, share interests, activities, backgrounds or real-life connections. [0028]; A gifting service server 204 can implement various algorithmic gift identification and suggestion services (e.g. process 100). Gifting services server 204 can include functionalities for obtaining a list of receivers for a particular giver. Gifting services server 204 can determine an appropriate set of gifts for each receiver (automatically selecting gifts for each of the at least one gift receiver). Gifting services server 204 can interact with other information sources such as online social network server 210, third-party merchants server 214, user mobile device(s) 206 A-B and the like. In this way gifting services server 204 can obtain information use to build and/or manage a profile for each receiver. Gifting services server 204 can build and/or manage a profile for each potential gift item. Gifting services server 204 can build and/or manage a profile for each giver. Gifting services 0039]; Giver module 302 can sort a list of gifts based on giver profiles/attributes, receiver profiles/attributes (combines the first and second interests), gift profiles/attributes and/or giving occasion profiles/attributes. Giver module 302 can map a sorted list of gifts for each receiver in a list of receivers associated with a giver. [0041]; Receiver module 306 can search a receiver's social network and/or email contacts (as well as other contacts) and provide suggested lists of others receivers to a giver already associated with the receiver. Receiver module 306 can obtain receiver interests information (second interest) can provide gift recommendations to giver module 302. [0042]; Gift module 310 can build and maintain a gift profile. Gift profiles can be generated from gift attributes (e.g. cost, location, maker, quality ratings, safety ratings, type, etc.). Gift profiles can be stored in gift profiles database 312. Gift occasions module 316 can build and maintain a gift occasions profile. Gift occasions profiles can be generated from gift occasions attributes (e.g. dates, holiday type, holiday origin, religious affiliations, gift types associated with the holiday, personal achievements, anniversaries, etc.). Gift occasions profiles can be stored in gift occasions profiles database 316. [0043];);
Adams as modified by Shah does not explicitly detail automatically identifying a first interest of the gifter and at least one second interest of the at least one gift receiver based on the profile data and browsing data, the first and second interests being different; automatically selecting gifts for each of the at least one gift receiver that combines the first interest and the second interest of the respective each at least one gift receiver, each gift having both an element related to the first interest and an element related to the second interest; and automatically presenting a list of the selected products for each of the at least one gift receiver to the gifter based on the ranking, the list including a hyperlink that allows the gifter to be transferred to at least ones  web site having information on at least one of the selected products.
However, Pavlidis1 teaches automatically identifying a first interest of the gifter and at least one second interest of the at least one gift receiver based on the profile data and browsing data, the first and second interests being different (Pavlidis1; Each of the communities may be evaluated to identify 510 interests of the friends in the community. The identified 510 interests may include interests that are different from any that are already included (first and second interests being different) in the profile for the user. Interests that might be appropriate for the user may then be selected 512 according to the interests of the members of the communities. Recommendations for gifts that would be appropriate for the user may then be presented 514 to the user and the user's friends according to the selected inferred interests. The inferred interests may be used in some or all of the methods described herein for providing gift and other recommendations relating to the user. [0063];); 
Pavlidis1; “The giftability score may also be calculated automatically” and “ranking 1016 or filtering products according to giftability may include ranking or filtering the products (based on the ranking) according to the giftability scores associated” [0092]; “The gift recommendations may then be transmitted 1210 to one or more friends of the user in accordance with social network connectivity data. Transmitting 1210 the gift recommendation (list) may further include transmitting a description of the occasion or the user's mental state. The gift recommendation may also include an interface or a link to a web site or other interface to enable a friend to order a gift and have the gift sent to the user.” [0097];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Adams as modified by Shah and Pavlidis1 which deal with selecting items based on a user’s interests and behavior, to have combined them by incorporating basing the gifts on shared interests of the gifter and receiver (Pavlidis1) with the gift receivers’ attributes and greater functionality of the social network gift givers/receivers proximity (Adams as modified by Shah). The motivation to combine is to make the system more efficient and user friendly as it could allow for identifying gifts that are likely to relate to recipients interest and also be appropriate as gifts intended to delight the receiver. (Pavlidis1 [0005];).
Adams as modified by Shah and Pavlidis1 does not explicitly detail automatically selecting gifts for each of the at least one gift receiver that combines the first interest 


However, Pavlidis2 teaches automatically selecting products for each of the at least one gift receiver that combines the first interest and the second interest of the respective each at least one gift receiver, such that each selected product has both an element related to the first interest and an element related to the second interest determined from a description of the product (Pavlidis2; FIG. 3 illustrates a method 300 for selecting products according to giftability and a recipient's interests. Accordingly, the method 300 may include identifying the interests of a user. This may include receiving answers to questions regarding interests from a recipient or potential gift giver or performing an automated analysis of information available regarding a recipient. For example, the illustrated method 300 may include steps for performing automated analysis, including analyzing 302 social media content of a recipient (automatically selecting gifts for each of the at least one gift receiver). This may include analyzing one or more of a recipient's profile, postings, likes, dislikes, wants, and the comments of a recipient. Some or all of this same information may also be analyzed for one or more friends of the recipient as identified according to the recipient's social media data. Attributes and interests of the recipient may be identified 304 based on the social media content analysis 302. Attributes may include such information as age, gender, race, location, and other personal and demographic information. Some of 0034]; Remaining product profiles may be ranked 322 according to giftability. The product profiles may additionally be ranked 324 according to event appropriateness. The remaining product profiles may also be ranked 326 according to category appropriateness. The category or categories used to rank 326 the products according to category appropriateness may correspond to one or more interests identified in the recipient profile or identified in a search that triggered 308 the generation of a recommendation. Ranking 326 according to category appropriateness may take into account the recipient's affinity to a category or interest (first and second interests). For example, raking 326 may include ranking both according to a relevance score of a product to an interest of the recipient as well as the affinity of the user to that interest. One or more of the rankings 322,324, 326 may be performed simultaneously, by summing, or otherwise combining, a giftability score and category appropriateness score for each product and then ranking the products according to the summed or combined scores (combines the first interest and the second interest of the respective each at least one gift receiver). [0042]; The resulting list of products as ranked may be displayed or transmitted for display to a user. As displayed, the list advantageously discloses products that are both relevant to the recipient's interest (interest of the receiver) and satisfy a giver's desire to find an item that will delight the recipient (interest associated with the giver). [0043]; The method 400 may additionally include analyzing 428 a product description for the product, if the product description is found 430 to have attributes indicating giftability, then the giftability of the product may be augmented (an element related to the second interest determined from a description of the product) 432; otherwise, the method 400 may end. An example of a " giftability attribute" may include an indication that a product is a collector's item or that a product is especially entertaining or fun in some way. [0047]; The attributes of the products of the first product set may then be analyzed to identify 604 a correlation between a product's giftability score and the attributes associated therewith. The attributes may include textual attributes associated with a product such as a title, description (product descriptiion), reviews, comments, social media content, categorization or classification information, and other textual information. [0060]; The attributes of a second product set may then be evaluated 606 and a correspondence between the attributes of the second product set and the attributes of the first product set may then be identified 608. Giftability scores may then be assigned 610 to the second product set according to the correspondence between the attributes of the first product set and the attributes of the second product set (each gift combining an element related to the first interest and an element related to the second interest). [0061];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Adams as modified by Shah and Pavlidis1 and Pavlidis2 which deal with selecting items based on a user’s interests and behavior, to have combined them by incorporating recommending a gift by combining multiple interest of the gift receiver (Pavlidis2) with basing the gifts on shared interests of the gifter and receiver and the gift receivers’ attributes and greater functionality of the social network gift givers/receivers proximity (Adams as modified by Shah and Pavlidis1). The motivation to combine is to make the system more efficient and user friendly as it could Pavlidis2 [0002];).



Claim 10 comprises the same limitations as claim 1, rejection rational of claim 1 is applicable.

Claim 16 comprises the same limitations as claim 1, rejection rational of claim 1 is applicable.

As for claim 2, 11 and 17, Adams as modified by Shah and Pavlidis1 and Pavlidis2 and teaches the method, article and system of claims 1, 10 and 16, wherein the selected products further have one or more elements related to mutual interests of the gifter and one of the one or more gift receivers (Shah; Giver module 302 can sort a list of gifts based on giver profiles/attributes, receiver profiles/attributes (mutual interests of the gifter and one of the one or more gift receivers), gift profiles/attributes and/or giving occasion profiles/attributes. Giver module 302 can map a sorted list of gifts for each receiver in a list of receivers associated with a giver. [0041];);

As for claim 4, Adams as modified by Shah and Pavlidis1 and Pavlidis2 and teaches the method of claim 1, wherein ranking gifter connections by social network Shah; Additional ranking and/or sorting algorithms can be applied to further refine the set of gift giving ideas. For example gift with the most attributes mapped to receiver attributes can be ranked (ranking) higher. In some examples, gift occasion attributes can also be mapped to gifts and/or receiver profiles to further weight the gift giving idea sorted list. [0036]; The giver profile can also include a set of receivers already explicitly linked with the giver (obtain links between the gifter and gift receivers). The giver profile can include a history of gifts purchased by the giver and which receivers received said gifts. Giver module 302 can search a giver's social network and/or email contacts (as well as other contacts) and provide suggested lists of receivers to a giver. [0041];). The motivation to combine is the same as previously provided. 


As for claims 5 and 13, Adams as modified by Shah and Pavlidis1 and Pavlidis2 and teaches the method and article of claims 1 and 10, comprising ranking the products on the product list by similarity between the first and second interests (Pavlidis1; Identifying 510 the interests of group members may identify more relevant interests. For example, within a community, the most popular interests for the community may be identified. The interests of members of the community may be ranked according to popularity (similarity between the first and second interests) within the community. In some embodiments, the interests of the community may additionally or alternatively be ranked according to an inverse of global popularity of the interests. That is to say, 

As for claim 6, Adams as modified by Shah and Pavlidis1 and Pavlidis2 and teaches the method of claim 1, wherein the selecting products includes using product descriptions available to the service provider (Adams; FIG. 5B illustrates an interface for providing a gift suggestion based on an event inferred for a target user, in accordance with another embodiment of the invention. FIG. 5B illustrates a gift suggestion 508 including text identifying an event inferred by the social networking system and a domain wherein a viewing user may purchase a gift to give to the targeting user. The gift suggestion (product descriptions) 508 may include one or more links to an external site, wherein each link is for a gift item that the targeting user may be interested in. In other words, each gift item identified by the social networking system may be provided to the viewing user as a link within the gift suggestion 508. The gift suggestion 508 interface may also include an interface element 510 enabling a viewing user to share the gift suggestion 508 with other users of the social networking system who may also be interesting in purchasing a gift for the target user. [0064];).

Adams as modified by Shah and Pavlidis1 and Pavlidis2 and teaches the method, article and system of claims 1, 10 and 16, wherein the gift list is presented in at least one advertisement for the products on the list with a hyperlink that allows the gifter to be transferred to the product website to make a purchase (Adams; FIG. 5B illustrates an interface for providing a gift suggestion based on an event inferred for a target user, in accordance with another embodiment of the invention. FIG. 5B illustrates a gift suggestion 508 including text identifying an event inferred by the social networking system and a domain wherein a viewing user may purchase a gift to give to the targeting user. The gift suggestion (advertisements) 508 may include one or more links to an external site (hyperlink that allows the gifter to be transferred to the product website), wherein each link is for a gift item that the targeting user may be interested in. In other words, each gift item identified by the social networking system may be provided to the viewing user as a link within the gift suggestion 508. The gift suggestion 508 interface may also include an interface element 510 enabling a viewing user to share the gift suggestion 508 with other users of the social networking system who may also be interesting in purchasing a gift for the target user. [0064];).

As for claims 8, 15 and 20, Adams as modified by Shah and Pavlidis1 and Pavlidis2 and teaches the method, article and system of claims 1, 10 and 16, including detecting gifter interests from the interaction, updating the browsing data of the gifter and updating the product list based on the updated gifter browsing data (Adams; The content selection engine 180 identifies content to provide to the user and the user's identify content items in a user's bookmarks (detecting gifter interests from the interaction), wish-lists and shopping carts to select those items or content related to those items (updating the gift list based on the updated gifter browsing data). In one embodiment, the selected content is provided to the targeting engine 185. [0023];).

As for claims 9, 12 and 18, Adams as modified by Shah and Pavlidis1 and Pavlidis2 and teaches the method, article and system of claims 1, 10 and 16, wherein ranking gifter connections by social network proximity between the gifter and gift receivers includes using social network media to obtain links between the gifter and gift receivers and the links are at least one of family and friend relationship level, number of social network messages, number of likes in messages, number of shared posts, similarities between topics of the messages, co-occurrence in photos, number of common friends, number of events that both gifter and gift receiver attended, number of mentions, number of retweets, number of years working together and number of years studying together (Adams; The social networking system 100 comprises a computing system that allows users to communicate or otherwise interact with each other and access content (social media) as described herein. In one embodiment, the social work experience, educational history, hobbies or preferences, location, and the like. The system 100 further stores data describing one or more relationships between different users. The relationship information may indicate users who have similar or common work experience, group userships, hobbies, or educational history. Additionally, the social network permits users to submit user defined relationships between different users, allowing users to specify their relationships with other users. For example, these user defined relationships allows users to generate relationships with other users that parallel the users' real-life relationships, such as friends, co-workers, partners, and so forth. Users may select from predefined types of relationships, or define their own relationship types as needed. [0028];).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158